DETAILED ACTION
This action is pursuant to the claims filed on November 18, 2020. Claims 1-10 and 12-15 are pending. Claims 1-9 are withdrawn. A final action on the merits of claims 10 and 12-15 are as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10, 12, 13 recite “the ITO nanorods”. However, it is unclear which ITO nanorods (first or second or both) this is referring to. Claims 14 and 15 are rejected by virtue of its dependency on claim 10.  
Appropriate corrections are required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Pat. No. 7,905,013), and further in view of Tsakalakos (U.S. PGPub. No. 2010/0108132).
In regards to independent claim 10 and claims 12 & 15 , Zhang discloses a neural electrode for measuring a neural signal (neural sensor array of Fig. 7D; note that the product as disclosed in Fig. 7D is capable of functioning as an electrode), comprising: a substrate (substrate is the lowest layer in Fig. 7; equivalent to substrate 402 in Fig. 4); a indium tin oxide (ITO) electrode disposed on the substrate (conductive layer positioned on the substrate of Fig. 7D; 
  
    PNG
    media_image1.png
    326
    917
    media_image1.png
    Greyscale

However, Zhang does not disclose that the nanorods are ITO nanorods.
Tsakalakos teaches growing nanorods/nanowires made from various materials including indium oxide (IrOx) as disclosed by Zhang or alternatively, indium tin oxide ([0006]) among other materials in nanodevices or nanosensors ([0014]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to grow ITO .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and  Tsakalakos as applied to claim 12/10, and further in view of Martin et al. (hereinafter ‘Martin’, U.S. PGPub. No. 2007/0060815).
  In regards to claim 13, Zhang/Tsakalakos combination discloses the invention substantially as claimed in claim 12/10 and discussed above. However, Zhang/Tsakalakos combination fails to disclose poly-D-lysine combined on the ITO nanorods.
Martin teaches an implantable neural sensor device ([0058]) with patterned nano-scale electrodes formed on a substrate, wherein the electrodes are formed from conductive ITO ([0020], [0024], [0044]). Furthermore, Martin teaches that a layer of poly-D-lysine (PDL) is coated on the electrode substrate ([0103], [0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neural electrode of Zhang/Tsakalakos combination and coat a layer of poly-D-lysine on the first ITO nanorods disposed on the ITO electrodes as doing so allows for cell adhesion ([0110]). 
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 14, Zhang/Tsakalakos/Martin combination is limited to the poly-D-lysine being disposed over the first nanorods. However, there would be no motivation to provide the poly-D-lysine on the second nanorods as claimed since the final product of Zhang removes the nanorods disposed on the insulative passivation layer (col. 7, ln. 29-35). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 10 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        1/20/2021